  Case 21-00028      Doc 35         Filed 05/21/21 Entered 05/21/21 16:02:21    Desc Main
                                      Document     Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 In re:                                            Chapter 7

 Mirsada Dzambegovic,                              Case No. 20-12234

                   Debtor.                         Hon. A. Benjamin Goldgar (Lake)
 ___________________________________

 Joseph E. Cohen, as Trustee for the Estate
 of Mirsada Dzambegovic,

                       Plaintiff,

                     v.                            Adv. No. 21-00028

 Mirsada Dzambegovic, Sabrina
 Dzambegovic, Mortgage Electronic
 Registration Systems, Inc., as nominee for
 United Wholesale Mortgage, United
 Wholesale Mortgage, Unknown Owners,
 Nonrecord Claimants, and Unknown
 Tenants,

                       Defendants.

          STIPULATION EXTENDING TIME FOR DEFENDANTS TO ANSWER OR
                      OTHERWISE RESPOND TO COMPLAINT

          IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

attorneys for the parties, that the time for defendants Mirsada Dzambegovic, Sabrina

Dzambegovic, and Federal Home Loan Mortgage Corporation to move against, answer or

otherwise respond to the Complaint is hereby extended 30 days through and including June 24,

2021.
Case 21-00028       Doc 35    Filed 05/21/21 Entered 05/21/21 16:02:21      Desc Main
                                Document     Page 2 of 2



JOSEPH E. COHEN, as Trustee of the            MIRSADA DZAMBEGOVIC and
Estate of Mirsada Dzambegovic                 SABRINA DZAMBEGOVIC

By:/s/ Carrie A. Dolan                        By: /s/ Catherine L. Steege
   Cornelius P. Brown                             Catherine L. Steege
   Carrie A. Dolan                                William A. Williams
   Cohon Raizes & Regal LLP                       Jenner & Block LLP
   208 S. LaSalle Street, Suite 1440              353 N. Clark St.
   Chicago, Illinois 60654                        Chicago, Illinois 60654
   (312) 726-2252                                 (312) 923-2952

Counsel for the Trustee                       Counsel for Mirsada Dzambegovic and
                                              Sabrina Dzambegovic

FEDERAL HOME LOAN MORTGAGE
CORPORATION

By:/s/ Amy Greenstein
   Amy Greenstein
   Fidelity National Law Group
   10 S. LaSalle, Suite 2750
   Chicago, Illinois 60603
   (312) 223-2418

Counsel for Federal Home Loan Mortgage
Corporation




                                          2
